Citation Nr: 0714297	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  03-29 295A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.	Entitlement to a compensable initial evaluation for 
residuals, laceration of right 3rd finger.  

2.	Entitlement to an increased evaluation for bilateral 
hearing loss, currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from June 1962 to November 
1982.             

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  The Board remanded this matter for further 
development in June 2006.        


FINDINGS OF FACT

1.	The veteran's service-connected right middle finger 
disorder is productive of a callous formation on the medial 
aspect of the DIP joint, of mild loss of strength, dexterity, 
and sensation, and of degenerative joint disease.    

2.	Prior to October 10, 2006, the veteran's service-connected 
bilateral hearing loss was manifested by Level VI hearing 
acuity in his left ear, and Level I hearing acuity in his 
right ear.      

3.	From October 10, 2006, the veteran's service-connected 
bilateral hearing loss has been manifested by Level V hearing 
acuity in his left ear, and Level II hearing acuity in his 
right ear.      


CONCLUSIONS OF LAW

1.	The criteria for an initial compensable evaluation, for 
the veteran's service-connected right middle finger disorder, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes (as in effect prior to and after 
August 22, 2002) 5003, 5010, 5019, 5226, 5229 (2006).

2.	The criteria for a compensable evaluation, for the 
veteran's service-connected bilateral hearing loss disorder, 
had not been met or approximated prior to October 10, 2006.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic 
Code 6100 (2006).

3.	The criteria for a disability evaluation in excess of 10 
percent beginning October 10, 2006,  for the veteran's 
service-connected bilateral hearing loss disorder, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased ratings for finger and 
hearing disorders.  In the interest of clarity, the Board 
will initially discuss whether these claims have been 
properly developed for appellate purposes.  The Board will 
then address the merits of the claims, providing relevant VA 
law and regulations, the relevant facts, and an analysis of 
its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in letters 
from VA dated in November 2001 and November 2004.  38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  VA informed the 
veteran of the evidence needed to substantiate his claims.  
VA requested from the veteran relevant evidence, or 
information regarding evidence pertaining to the appeals 
which VA should obtain for the veteran (the Board also finds 
that the veteran was otherwise fully notified of the need to 
give to VA any evidence pertaining to his claims).  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (veteran should be 
notified that he should submit any pertinent evidence in his 
possession).  VA advised the veteran of the respective duties 
of the VA and of the veteran in obtaining evidence needed to 
substantiate his claims.  Id.  And VA issued the November 
2001 letter prior to the initial adjudications of the 
veteran's claims (April 2002 and May 2003 rating decisions).  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(VCAA notice must be provided to a claimant before the 
initial unfavorable RO decision).  

The Board notes a deficiency with VCAA notification, however.  
VA has not notified the veteran regarding effective dates for 
the awards of benefits.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Nevertheless, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision here.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328.  The 
veteran cannot incur prejudice because, as will be further 
detailed below, the veteran's claims for increased ratings 
will be denied.  As such, no additional effective dates will 
be assigned here.  The veteran has not been negatively 
affected by notice therefore.  As such, the Board finds that 
VA satisfied VCAA notification requirements in this matter.  
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1). 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate a claim for 
benefits sought, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  The VCAA provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A.  The Board finds that the VCAA's requirement to assist 
the veteran has also been met here.  VA obtained medical 
records relevant to this appeal, and VA provided the veteran 
with compensation examinations for his claims.                

Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA.

II.  The Merits of the Claims for Increased Rating

In an April 1983 rating decision, VA service connected the 
veteran's hearing loss at 0 percent disabling, effective 
December 1982.  In a November 2006 rating decision, the RO 
increased the disability evaluation for hearing loss to 10 
percent, effective October 10, 2006.  In an April 2002 rating 
decision, VA service connected the veteran's right finger 
disorder at 0 percent disabling, effective December 1982.  
The veteran now claims entitlement to increased ratings for 
his finger and hearing loss disorders.       

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b).  See also Alemany v. 
Brown, 9 Vet. App. 518 (1996).  

The Board will address separately the veteran's two increased 
rating claims here.  

        Finger Disorder  

In July 2001, the veteran filed a claim to reopen his service 
connection claim for residuals of a right 3rd finger disorder 
(middle finger).  Service medical records show that the 
veteran received a laceration across the DIP joint of his 
middle finger, which damaged his profundus tendon.  Based on 
this evidence, the RO reopened the claim and granted service 
connection in April 2002.  The RO rated the veteran's 
disorder as 0 percent disabling, and assigned an effective 
date as of the date of the veteran's original service 
connection claim in December 1982.  The veteran has appealed 
this initial rating, arguing that a compensable evaluation 
has been due here.  For the reasons set forth below, the 
Board disagrees with the veteran's claim.   

During the pendency of this claim, the rating criteria for 
limitation of motion of digits of the hand were amended, 
effective from August 26, 2002.  See 67 Fed. Reg. 144, 48784-
48787 (2002).  Under either version of the applicable rating 
criteria here a 10 percent rating is the maximum disability 
evaluation for middle finger disorders.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5226 and 5229.  

Middle finger disorders are rated under Diagnostic Codes 5226 
and 5229 of 38 C.F.R. § 4.71a.  Under Diagnostic Code (DC) 
5226, a 10 percent rating is warranted for ankylosis, while 
under DC 5229 a 10 percent rating is warranted for limitation 
of motion of a gap of one inch (2.5 cm.) or more between the 
fingertip and the proximal transverse crease of the palm, 
with the finger flexed to the extent possible, or; with 
extension limited by more than 30 degrees.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5226 and 5229.    

The medical evidence of record consists of May 2002 and 
October 2006 VA compensation examination reports.  The Board 
finds a 10 percent rating under DCs 5226 or 5229 unwarranted 
because these medical reports show no evidence of ankylosis 
and no evidence of compensable limitation of motion.   

The May 2002 VA examiner found that the veteran was right-
hand dominant.  The examiner noted the veteran's profession 
as a mechanic, and noted that though the veteran functions 
well, he has difficulty handling utensils and writing 
instruments.  The veteran reported no pain in his hand, but 
did complain of lack of motion, sensation, and strength.  The 
examiner noted no deformity or scar on the right middle 
finger, but did note a callous formation on the DIP joint.  
The examiner noted full range of motion at the proximal 
interphalangeal joint of the middle finger, but decreased 
sensation throughout the finger, and decreased muscle 
strength of 4/5.  The examiner diagnosed the veteran with 
laceration profundus tendon, third finger, with residual loss 
of sensation.  

The October 2006 VA examiner noted the veteran's complaints 
of decreased strength and dexterity in his service-connected 
finger, but also noted that the veteran did not complain of 
flare ups or other joint symptoms.  

On examination, the examiner noted no ankylosis, no edema, no 
atrophy, no redness, no deformity, no gap between the thumb 
pad and the tips of the fingers on attempted opposition, no 
gap between the fingers and the proximal transverse crease of 
the hand on maximal flexion of the finger.  The examiner also 
noted that x-rays indicated the right middle finger to be 
unremarkable (the x-ray did show an old healed fracture in 
the veteran's right ring finger due to a civilian work-
related injury in January 1986).  

The examiner found active and passive range of motion for the 
metacarpal - phalangeal joint of 0 degrees extension to 80 
degrees flexion, active and passive range of motion for the 
distal interphalangeal joint of 0 degrees extension to 45 
degrees flexion, and active and passive range of motion for 
the proximal interphalangeal joint of 0 degrees extension to 
45 degrees flexion.    

But the examiner did confirm the veteran's claims to decrease 
in strength and dexterity in his service-connected right 
middle finger.  The examiner noted mild decreased strength in 
pushing, pulling, and twisting, and mild decreased dexterity 
for twisting, probing, writing, touching, and expression.  
And the examiner noted mild degenerative changes in the 
veteran's interphalangeal joints.  

Based on the medical evidence generated by the two VA 
examinations, a compensable rating is unwarranted under DCs 
5226 or 5229.  Though the veteran experiences weakness and 
decreased sensation in his right middle finger, the finger is 
not ankylosed, and it has substantial range of motion at the 
proximal interphalangeal joint of the middle finger - the 
veteran has full extension in this joint, and the top of his 
right middle finger can, when flexed, touch the proximal 
transverse crease of his right palm.    

The Board notes that the RO considered Diagnostic Code 5019 
in rating the veteran's disorder, presumably based on medical 
evidence of a callous formation on the veteran's DIP joint.  
And the Board notes the relevance here of DC 5010 based on 
the x-ray evidence of degenerative joint disease.  Diagnostic 
Code 5019 addresses bursitis while DC 5010 addresses 
traumatic arthritis (established by X-ray findings).  Both 
provisions instruct VA to rate the applicable disability as 
degenerative arthritis under DC 5003 based on limitation of 
motion of the affected part.  38 C.F.R. Part 4 (2006).  

Diagnostic Code 5003 (degenerative arthritis) requires rating 
according to the limitation of motion of the affected joints, 
if such would result in a compensable disability rating.  38 
C.F.R. Part 4 (2006).  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is 
assigned for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under this code.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010, 5019 (2006).  See also 
VAOPGCPREC 9-98 (August 14, 1998) and VAOPGCPREC 23-97 (July 
1, 1997); Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991) 
(painful motion due to arthritis is deemed to be limitation 
of motion and is entitled to a minimum rating of 10 percent 
per joint, even if there is no actual limitation of motion).  

Based on the medical evidence of record, the Board finds 
compensable evaluation unwarranted under DC 5003 as well.  As 
already noted, the veteran maintains substantial range of 
motion in his right middle finger, and does so without 
indications of pain.  As such, a compensable evaluation is 
not warranted here under DCs 5010 or 5019 either.  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board notes that this is an initial rating case, and 
consideration has been given to "staged ratings" for the 
disorder (i.e., different percentage ratings for different 
periods of time based on the facts found) since service 
connection became effective.  Fenderson v. West, 12 Vet. App. 
119 (1999).  However, the evidence shows that since the 
effective date of service connection there have been no 
identifiable periods of time during which the veteran's right 
middle finger disorder warranted a compensable rating.    

The preponderance of the evidence is against the veteran's 
claim for a higher rating for his right middle finger 
disorder.  Consequently, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002);  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

        Hearing loss

The RO service connected the veteran's hearing loss in April 
1983, at 0 percent disabling.  The veteran did not appeal 
this decision.  In September 2002, the veteran claimed 
entitlement to a rating in excess of 0 percent, which the RO 
denied in the May 2003 rating decision on appeal.  In 
November 2006, the RO then increased the veteran's hearing 
loss disability evaluation to 10 percent, effective October 
10, 2006.  The veteran continues to maintain that higher 
ratings are warranted during the appeal period for his 
hearing loss.  See Fenderson, supra; see also AB v. Brown, 6 
Vet. App. 35, 38 (1993) (an appellant is presumed to be 
seeking the maximum available benefit even where an increase 
is granted during the appeal period).

Hearing loss for VA purposes is evaluated under the 
provisions of 38 C.F.R. §§ 4.85, 4.86, Tables VI, VIa, VII 
(Diagnostic Code 6100) of VA's rating schedule.  Diagnostic 
Code 6100 provides the appropriate disability code for 
hearing loss as best VA can determine based on available 
evidence.  As noted above, the Court has held that the 
assignment of disability ratings for hearing impairment are 
to be derived by the mechanical application of the Rating 
Schedule to the numeric designations assigned after 
audiometry evaluations are rendered.  Lendenmann, supra.  

The evidence of record consists of two VA audiology 
examination reports dated in April 2003 and October 2006.  

The April 2003 VA report indicated hearing loss warranting a 
0 percent evaluation.  The examination showed the veteran's 
left ear with 76 percent speech recognition.  Decibel (dB) 
loss at the puretone threshold of 1000 Hertz (Hz) was 20, 
with a 70 dB loss at 2000 Hz, a 80 dB loss at 3000 Hz, and a 
90 dB loss at 4000 Hz.  The average decibel loss was 65 in 
the left ear.  

This examination further found the right ear's percent of 
speech recognition at 96.  Decibel loss at 1000 Hz was 10 dB, 
with a 20 dB loss at 2000, a 45 dB loss at 3000, and a 40 dB 
loss at 4000.  The average decibel loss for the right ear was 
29.

These examination results yielded Level VI hearing acuity in 
the left ear and Level I in the right ear.  This warrants a 0 
percent evaluation under 38 C.F.R. §§ 4.85, 4.86, Tables VI, 
VIa, VII, Diagnostic Code 6100.  See Lendenmann, 3 Vet. App. 
at 349.  

The October 2006 VA report indicated hearing loss warranting 
a 10 percent evaluation.  The examination showed the 
veteran's left ear with 76 percent speech recognition.  
Decibel (dB) loss at the puretone threshold of 1000 Hertz 
(Hz) was 10, with a 70 dB loss at 2000 Hz, a 80 dB loss at 
3000 Hz, and a 80 dB loss at 4000 Hz.  The average decibel 
loss was 60 in the left ear.  

This examination further found the right ear's percent of 
speech recognition at 90.  Decibel loss at 1000 Hz was 15 dB, 
with a 30 dB loss at 2000, a 45 dB loss at 3000, and a 45 dB 
loss at 4000.  The average decibel loss for the right ear was 
34.

The October 2006 examination results yielded Level V hearing 
acuity in the left ear and Level II in the right ear.  This 
warrants a 10 percent evaluation under 38 C.F.R. §§ 4.85, 
4.86, Tables VI, VIa, VII, Diagnostic Code 6100.  See 
Lendenmann, 3 Vet. App. at 349.  

In summary, the Board finds staged ratings appropriate for 
the veteran's hearing loss disorder.  The Board finds a 
compensable rating unwarranted prior to the October 10, 2006 
VA examination, but finds a 10 percent rating warranted from 
then on.  See Fenderson, supra.  

In reviewing the evidence in this matter, the Board has 
recognized the veteran's subjective complaints.  The Board 
has considered his comments closely.  But, as the veteran is 
a layperson, the Board assigns more weight to the conclusions 
derived from the medical professionals' examination reports.  
Ultimately, a layperson's personal belief, however sincere, 
cannot form a factual basis for granting a claim requiring 
medical determinations.  See Espiritu v. Derwinski, 2 Vet. 
App. 494 (1992).  

Finally, the Board notes that there is no indication in the 
record that application of the regular schedular standards is 
impracticable here.  The Board emphasizes that the percentage 
ratings assigned by the VA Schedule for Rating Disabilities 
represent the average impairment in earning capacity 
resulting from a service-connected disability.  38 C.F.R. 
§ 4.1 (2006).  Hence, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2006) for assignment of an 
extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).


ORDER

1.	A compensable initial disability evaluation for the 
veteran's right 3rd finger disorder is denied.  

2.	A compensable disability evaluation for the veteran's 
bilateral hearing loss is denied for the period prior to 
October 10, 2006.  

3.	From October 10, 2006, a disability evaluation in excess 
of 10 percent, for the veteran's bilateral hearing loss, is 
denied.   



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


